UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549- FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-06628 Name of Registrant: The Yacktman Funds, Inc. Address of Principal Executive Offices: 6300 Bridgepoint Parkway Building One, Suite 320 Austin, Texas 78730 Name and address of agent of service: Yacktman Asset Management Co. The Yacktman Funds, Inc. 6300 Bridgepoint Parkway Building One, Suite 320 Austin, Texas 78730 Registrant's telephone number including area code: 512-767-6700 Date of fiscal year end: 12/31/2009 Date of reporting period: 07/01/2009-06/30/2010 Fund Name : The Yacktman Focused Fund American Express Company Ticker Security ID: Meeting Date Meeting Status AXP CUSIP025816109 04/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Daniel Akerson Mgmt For For For Elect Charlene Barshefsky Mgmt For Withhold Against Elect Ursula Burns Mgmt For For For Elect Kenneth Chenault Mgmt For For For Elect Peter Chernin Mgmt For Withhold Against Elect Jan Leschly Mgmt For Withhold Against Elect Richard Levin Mgmt For For For Elect Richard McGinn Mgmt For Withhold Against Elect Edward Miller Mgmt For Withhold Against Elect Steven Reinemund Mgmt For For For Elect Robert Walter Mgmt For Withhold Against Elect Ronald Williams Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For Against Against 4 Shareholder Proposal Regarding Cumulative Voting ShrHldr Against Against For 5 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Against 6 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against Against For Americredit Corp. Ticker Security ID: Meeting Date Meeting Status ACF CUSIP03060R101 10/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Daniel Berce Mgmt For For For Elect Bruce Berkowitz Mgmt For For For Elect Ian Cumming Mgmt For For For Elect James Greer Mgmt For For For 2 Amendment to the Senior Executive Bonus Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For Bank of America Corporation Ticker Security ID: Meeting Date Meeting Status BAC CUSIP060505104 02/23/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase of Authorized Common Stock Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For C. R. Bard, Inc. Ticker Security ID: Meeting Date Meeting Status BCR CUSIP067383109 04/21/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Theodore Martin Mgmt For For For Elect Anthony Welters Mgmt For For For Elect Tony White Mgmt For For For Elect David Barrett Mgmt For For For Elect John Kelly Mgmt For For For 2 Amendment to the 2003 Long Term Incentive Plan Mgmt For Against Against 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding Sustainability Report ShrHldr Against Against For Colgate-Palmolive Company Ticker Security ID: Meeting Date Meeting Status CL CUSIP194162103 05/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Cahill Mgmt For For For 2 Elect Ian Cook Mgmt For For For 3 Elect Helene Gayle Mgmt For For For 4 Elect Ellen Hancock Mgmt For For For 5 Elect Joseph Jimenez Mgmt For For For 6 Elect David Johnson Mgmt For For For 7 Elect Richard Kogan Mgmt For For For 8 Elect Delano Lewis Mgmt For For For 9 Elect J. Pedro Reinhard Mgmt For For For 10 Elect Stephen Sadove Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For For For 13 Shareholder Proposal Regarding Reviewing Charitable Spending ShrHldr For Against Against 14 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr For Against Against Comcast Corporation Ticker Security ID: Meeting Date Meeting Status CMCSA CUSIP 20030N101 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect S. Decker Anstrom Mgmt For Withhold Against Elect Kenneth Bacon Mgmt For Withhold Against Elect Sheldon Bonovitz Mgmt For For For Elect Edward Breen Mgmt For For For Elect Julian Brodsky Mgmt For For For Elect Joseph Collins Mgmt For Withhold Against Elect J. Michael Cook Mgmt For For For Elect Gerald Hassell Mgmt For For For Elect Jeffrey Honickman Mgmt For For For Elect Brian Roberts Mgmt For For For Elect Ralph Roberts Mgmt For For For Elect Judith Rodin Mgmt For Withhold Against Elect Michael Sovern Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 2006 Cash Bonus Plan Mgmt For For For 4 Shareholder Proposal Regarding Cumulative Voting ShrHldr Against For Against 5 Shareholder Proposal Regarding CEO Succession Planning ShrHldr Against Against For 6 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against Conocophillips Ticker Security ID: Meeting Date Meeting Status COP CUSIP20825C104 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Armitage Mgmt For For For 2 Elect Richard Auchinleck Mgmt For For For 3 Elect James Copeland, Jr. Mgmt For For For 4 Elect Kenneth Duberstein Mgmt For For For 5 Elect Ruth Harkin Mgmt For For For 6 Elect Harold McGraw III Mgmt For For For 7 Elect James Mulva Mgmt For For For 8 Elect Robert Niblock Mgmt For For For 9 Elect Harald Norvik Mgmt For For For 10 Elect William Reilly Mgmt For For For 11 Elect Bobby Shackouls Mgmt For For For 12 Elect Victoria Tschinkel Mgmt For For For 13 Elect Kathryn Turner Mgmt For For For 14 Elect William Wade, Jr. Mgmt For For For 15 Ratification of Auditor Mgmt For Against Against 16 Shareholder Proposal Regarding Risk Management Report ShrHldr Against Against For 17 Shareholder Proposal Regarding Reporting and Reducing Greenhouse Gas Emissions ShrHldr Against Against For 18 Shareholder Proposal Regarding Report on Oil Sands Operations ShrHldr Against Against For 19 Shareholder Proposal Regarding Louisiana Wetlands ShrHldr Against Against For 20 Shareholder Proposal Regarding the Financial Risks of Climate Change ShrHldr Against Against For 21 Shareholder Proposal Regarding TRI Chemicals ShrHldr Against Against For 22 Shareholder Proposal Regarding Adopting Sexual Orientation and Gender Identity Anti-Bias Policy ShrHldr Against Against For 23 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against Against For Covidien Public Limited Company Ticker Security ID: Meeting Date Meeting Status COV CUSIPG2554F105 03/16/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Elect Craig Arnold Mgmt For For For 3 Elect Robert Brust Mgmt For For For 4 Elect John Connors, Jr. Mgmt For For For 5 Elect Christopher Coughlin Mgmt For For For 6 Elect Timothy Donahue Mgmt For For For 7 Elect Kathy Herbert Mgmt For For For 8 Elect Randall Hogan, III Mgmt For For For 9 Elect Richard Meelia Mgmt For For For 10 Elect Dennis Reilley Mgmt For For For 11 Elect Tadataka Yamada Mgmt For For For 12 Elect Joseph Zaccagnino Mgmt For For For 13 Appointment of Auditor and Authority to Set Fees Mgmt For For For 14 Authority to Repurchase Shares Mgmt For For For 15 Authority to Reissue Treasury Shares Mgmt For Against Against Dell Inc. Ticker Security ID: Meeting Date Meeting Status DELL CUSIP24702R101 07/17/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Breyer Mgmt For For For Elect Donald Carty Mgmt For For For Elect Michael Dell Mgmt For For For Elect William Gray, III Mgmt For For For Elect Sallie Krawcheck Mgmt For For For Elect Judy Lewent Mgmt For For For Elect Thomas Luce, III Mgmt For Withhold Against Elect Klaus Luft Mgmt For For For Elect Alex Mandl Mgmt For For For Elect Sam Nunn, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding Reimbursement of Solicitation Expenses ShrHldr Against For Against 4 Shareholder Proposal Regarding Simple Majority Vote ShrHldr Against For Against eBay Inc. Ticker Security ID: Meeting Date Meeting Status EBAY CUSIP278642103 04/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Moffett Mgmt For For For 2 Elect Richard Schlosberg, III Mgmt For For For 3 Elect Thomas Tierney Mgmt For For For 4 Amendment to the Incentive Plan Mgmt For For For 5 Amendment to the 2008 Equity Incentive Award Plan Mgmt For Against Against 6 Ratification of Auditor Mgmt For For For Hewlett-Packard Company Ticker Security ID: Meeting Date Meeting Status HPQ CUSIP428236103 03/17/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Marc Andreessen Mgmt For For For 2 Elect Lawrence Babbio Jr. Mgmt For For For 3 Elect Sari Baldauf Mgmt For For For 4 Elect Rajiv Gupta Mgmt For For For 5 Elect John Hammergren Mgmt For For For 6 Elect Mark Hurd Mgmt For For For 7 Elect Joel Hyatt Mgmt For For For 8 Elect John Joyce Mgmt For For For 9 Elect Robert Ryan Mgmt For For For 10 Elect Lucille Salhany Mgmt For Against Against 11 Elect G. Kennedy Thompson Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Amendment to the 2004 Stock Incentive Plan Mgmt For Against Against 14 Adopt Advisory Vote on Executive Compensation Mgmt For For For Johnson & Johnson Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP478160104 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Mary Coleman Mgmt For Against Against 2 Elect James Cullen Mgmt For For For 3 Elect Michael Johns Mgmt For Against Against 4 Elect Susan Lindquist Mgmt For For For 5 Elect Anne Mulcahy Mgmt For Against Against 6 Elect Leo Mullin Mgmt For For For 7 Elect William Perez Mgmt For Against Against 8 Elect Charles Prince Mgmt For Against Against 9 Elect David Satcher Mgmt For For For 10 Elect William Weldon Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding Advisory Vote on Executive Compensation (Say on Pay) ShrHldr Against For Against 13 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against Against For Lancaster Colony Corporation Ticker Security ID: Meeting Date Meeting Status LANC CUSIP513847103 11/16/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Bachmann Mgmt For For For Elect Neeli Bendapudi Mgmt For For For Elect John Boylan Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For LIBERTY MEDIA CORPORATION Ticker Security ID: Meeting Date Meeting Status LCAPA CUSIP53071M302 06/24/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Malone Mgmt For For For Elect Robert Bennett Mgmt For For For Elect M. Ian Gilchrist Mgmt For For For Elect Andrea Wong Mgmt For For For 2 2010 Incentive Plan Mgmt For Against Against 3 Ratification of Auditor Mgmt For For For Loews Corporation Ticker Security ID: Meeting Date Meeting Status L CUSIP540424108 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ann Berman Mgmt For For For 2 Elect Joseph Bower Mgmt For Against Against 3 Elect Charles Diker Mgmt For For For 4 Elect Jacob Frenkel Mgmt For For For 5 Elect Paul Fribourg Mgmt For For For 6 Elect Walter Harris Mgmt For For For 7 Elect Philip Laskawy Mgmt For Against Against 8 Elect Ken Miller Mgmt For For For 9 Elect Gloria Scott Mgmt For For For 10 Elect Andrew Tisch Mgmt For For For 11 Elect James Tisch Mgmt For For For 12 Elect Jonathan Tisch Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding Cumulative Voting ShrHldr Against Against For Microsoft Corporation Ticker Security ID: Meeting Date Meeting Status MSFT CUSIP594918104 11/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect William Gates, III Mgmt For For For 2 Elect Steven Ballmer Mgmt For For For 3 Elect Dina Dublon Mgmt For For For 4 Elect Raymond Gilmartin Mgmt For For For 5 Elect Reed Hastings Mgmt For For For 6 Elect Maria Klawe Mgmt For For For 7 Elect David Marquardt Mgmt For For For 8 Elect Charles Noski Mgmt For For For 9 Elect Helmut Panke Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Restoration of Right to Call a Special Meeting Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For For For 13 Shareholder Proposal Regarding Adoption of Principles for Health Care Reform ShrHldr Against Against For 14 Shareholder Proposal Regarding Charitable Contributions ShrHldr Against Against For News Corporation Ticker Security ID: Meeting Date Meeting Status NWS CUSIP 65248E203 10/16/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Jose Maria Aznar Mgmt For For For 2 Elect Natalie Bancroft Mgmt For Abstain Against 3 Elect Peter Barnes Mgmt For For For 4 Elect Chase Carey Mgmt For For For 5 Elect Kenneth Cowley Mgmt For For For 6 Elect David DeVoe Mgmt For Abstain Against 7 Elect Viet Dinh Mgmt For Abstain Against 8 Elect Roderick Eddington Mgmt For Abstain Against 9 Elect Mark Hurd Mgmt For For For 10 Elect Andrew Knight Mgmt For Abstain Against 11 Elect James Murdoch Mgmt For For For 12 Elect K. Rupert Murdoch Mgmt For For For 13 Elect Lachlan Murdoch Mgmt For For For 14 Elect Thomas Perkins Mgmt For Abstain Against 15 Elect Arthur Siskind Mgmt For For For 16 Elect John Thornton Mgmt For Abstain Against 17 Ratification of Auditor Mgmt For For For PepsiCo, Inc. Ticker Security ID: Meeting Date Meeting Status PEP CUSIP713448108 05/05/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Shona Brown Mgmt For For For 2 Elect Ian Cook Mgmt For For For 3 Elect Dina Dublon Mgmt For For For 4 Elect Victor Dzau Mgmt For For For 5 Elect Ray Hunt Mgmt For For For 6 Elect Alberto Ibarguen Mgmt For For For 7 Elect Arthur Martinez Mgmt For For For 8 Elect Indra Nooyi Mgmt For For For 9 Elect Sharon Rockefeller Mgmt For For For 10 Elect James Schiro Mgmt For For For 11 Elect Lloyd Trotter Mgmt For For For 12 Elect Daniel Vasella Mgmt For Against Against 13 Ratification of Auditor Mgmt For For For 14 Amendment to the 2007 Long-Term Incentive Plan Mgmt For Against Against 15 Shareholder Proposal Regarding Reviewing Charitable Spending ShrHldr Against Against For 16 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Against 17 Shareholder Proposal Regarding Report on Public Policy Issues ShrHldr Against Against For Pfizer Inc. Ticker Security ID: Meeting Date Meeting Status PFE CUSIP717081103 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Dennis Ausiello Mgmt For For For 2 Elect Michael Brown Mgmt For For For 3 Elect M. Anthony Burns Mgmt For For For 4 Elect Robert Burt Mgmt For For For 5 Elect W. Don Cornwell Mgmt For For For 6 Elect Frances Fergusson Mgmt For For For 7 Elect William Gray, III Mgmt For For For 8 Elect Constance Horner Mgmt For For For 9 Elect James Kilts Mgmt For For For 10 Elect Jeffrey Kindler Mgmt For For For 11 Elect George Lorch Mgmt For For For 12 Elect John Mascotte Mgmt For For For 13 Elect Suzanne Nora Johnson Mgmt For For For 14 Elect Stephen Sanger Mgmt For For For 15 Elect William Steere, Jr. Mgmt For For For 16 Ratification of Auditor Mgmt For For For 17 Advisory Vote on Executive Compensation Mgmt For For For 18 Amendment to Bylaws Regarding the Right to Call a Special Meeting Mgmt For For For 19 Shareholder Proposal Regarding Stock Option Policy ShrHldr Against For Against Resource America, Inc. Ticker Security ID: Meeting Date Meeting Status REXI CUSIP761195205 03/08/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Bradley Mgmt For Withhold Against Elect Andrew Lubin Mgmt For Withhold Against 2 Transaction of Other Business Mgmt For Against Against The Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status TBBK CUSIP05969A105 05/10/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Betsy Cohen Mgmt For For For Elect Daniel Cohen Mgmt For For For Elect Walter Beach Mgmt For For For Elect Michael Bradley Mgmt For For For Elect Matthew Cohn Mgmt For For For Elect Leon Huff Mgmt For For For Elect William Lamb Mgmt For Withhold Against Elect Frank Mastrangelo Mgmt For For For Elect James McEntee, III Mgmt For Withhold Against Elect Linda Schaeffer Mgmt For Withhold Against Elect Joan Specter Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Ratification of Auditor Mgmt For For For The Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status TBBK CUSIP05969A105 07/29/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase of Authorized Common Stock Mgmt For For For The Coca-Cola Company Ticker Security ID: Meeting Date Meeting Status KO CUSIP191216100 04/21/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Herbert Allen Mgmt For Against Against 2 Elect Ronald Allen Mgmt For For For 3 Elect Cathleen Black Mgmt For For For 4 Elect Barry Diller Mgmt For Against Against 5 Elect Alexis Herman Mgmt For For For 6 Elect Muhtar Kent Mgmt For For For 7 Elect Donald Keough Mgmt For For For 8 Elect Maria Lagomasino Mgmt For For For 9 Elect Donald McHenry Mgmt For For For 10 Elect Sam Nunn Mgmt For For For 11 Elect James Robinson III Mgmt For For For 12 Elect Peter Ueberroth Mgmt For For For 13 Elect Jacob Wallenberg Mgmt For For For 14 Elect James Williams Mgmt For Against Against 15 Ratification of Auditor Mgmt For For For 16 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against For Against 17 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against 18 Shareholder Proposal Regarding Performance Based Restricted Equity Compensation ShrHldr Against Against For 19 Shareholder Proposal Regarding Report on Bisphenol-A ShrHldr Against Against For The Procter & Gamble Company Ticker Security ID: Meeting Date Meeting Status PG CUSIP742718109 10/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Kenneth Chenault Mgmt For For For 2 Elect Scott Cook Mgmt For Against Against 3 Elect Rajat Gupta Mgmt For For For 4 Elect Alan Lafley Mgmt For For For 5 Elect Charles Lee Mgmt For For For 6 Elect Lynn Martin Mgmt For For For 7 Elect Robert McDonald Mgmt For For For 8 Elect W. James McNerney, Jr. Mgmt For For For 9 Elect Johnathan Rodgers Mgmt For For For 10 Elect Ralph Snyderman Mgmt For For For 11 Elect Mary Agnes Wilderotter Mgmt For For For 12 Elect Patricia Woertz Mgmt For For For 13 Elect Ernesto Zedillo Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Amendments to Code of Regulations Mgmt For For For 16 2009 Stock and Incentive Compensation Plan Mgmt For Against Against 17 Shareholder Proposal Regarding Cumulative Voting ShrHldr Against For Against 18 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against For Against Total System Services, Inc. Ticker Security ID: Meeting Date Meeting Status TSS CUSIP891906109 04/21/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Anthony Mgmt For For For 2 Elect Sidney Harris Mgmt For For For 3 Elect Mason Lampton Mgmt For For For 4 Elect John Turner Mgmt For For For 5 Elect M. Woods Mgmt For For For 6 Elect James Yancey Mgmt For Against Against 7 Elect Rebecca Yarbrough Mgmt For For For 8 Ratification of Auditor Mgmt For For For U.S. Bancorp Ticker Security ID: Meeting Date Meeting Status USB CUSIP902973304 04/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Douglas Baker, Jr. Mgmt For For For 2 Elect Y. Marc Belton Mgmt For For For 3 Elect Victoria Buyniski Gluckman Mgmt For For For 4 Elect Arthur Collins, Jr. Mgmt For For For 5 Elect Richard Davis Mgmt For For For 6 Elect Joel Johnson Mgmt For For For 7 Elect Olivia Kirtley Mgmt For For For 8 Elect Jerry Levin Mgmt For For For 9 Elect David O'Maley Mgmt For For For 10 Elect O'Dell Owens Mgmt For For For 11 Elect Richard Reiten Mgmt For For For 12 Elect Craig Schnuck Mgmt For For For 13 Elect Patrick Stokes Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Amendment to the 2007 Stock Incentive Plan Mgmt For Against Against 16 Advisory Vote on Executive Compensation Mgmt For For For UnitedHealth Group Incorporated Ticker Security ID: Meeting Date Meeting Status UNH CUSIP91324P102 05/24/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect William Ballard, Jr. Mgmt For Against Against 2 Elect Richard Burke Mgmt For Against Against 3 Elect Robert Darretta Mgmt For For For 4 Elect Stephen Hemsley Mgmt For Against Against 5 Elect Michele Hooper Mgmt For For For 6 Elect Douglas Leatherdale Mgmt For Against Against 7 Elect Glenn Renwick Mgmt For For For 8 Elect Kenneth Shine Mgmt For For For 9 Elect Gail Wilensky Mgmt For Against Against 10 Ratification of Auditor Mgmt For Against Against 11 Shareholder Proposal Regarding Lobbying Contributions and Expenditure Report ShrHldr Against Against For 12 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For USG Corporation Ticker Security ID: Meeting Date Meeting Status USG CUSIP903293405 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Lawrence Crutcher Mgmt For Withhold Against Elect William Foote Mgmt For For For Elect Steven Leer Mgmt For Withhold Against Elect Judith Sprieser Mgmt For Withhold Against 2 Management Incentive Plan Mgmt For For For 3 Amendment to the Long-Term Incentive Plan Mgmt For Against Against 4 Ratification of Auditor Mgmt For For For VIACOM INC. Ticker Security ID: Meeting Date Meeting Status VIA CUSIP 92553P102 06/09/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect George Abrams Mgmt For For For Elect Philippe Dauman Mgmt For For For Elect Thomas Dooley Mgmt For Withhold Against Elect Alan Greenberg Mgmt For Withhold Against Elect Robert Kraft Mgmt For For For Elect Blythe McGarvie Mgmt For Withhold Against Elect Charles Phillips, Jr. Mgmt For For For Elect Shari Redstone Mgmt For For For Elect Sumner Redstone Mgmt For For For Elect Frederic Salerno Mgmt For Withhold Against Elect William Schwartz Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2006 Long-Term Management Incentive Plan Mgmt For Against Against 4 2011 Stock Option Plan for Outside Directors Mgmt For Against Against 5 2lan for Outside Directors Mgmt For Against Against Wal-Mart Stores, Inc. Ticker Security ID: Meeting Date Meeting Status WMT CUSIP931142103 06/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Aida Alvarez Mgmt For For For 2 Elect James Breyer Mgmt For For For 3 Elect M. Michele Burns Mgmt For For For 4 Elect James Cash, Jr. Mgmt For For For 5 Elect Roger Corbett Mgmt For For For 6 Elect Douglas Daft Mgmt For For For 7 Elect Michael Duke Mgmt For For For 8 Elect Gregory Penner Mgmt For For For 9 Elect Steven Reinemund Mgmt For For For 10 Elect H. Lee Scott, Jr. Mgmt For For For 11 Elect Arne Sorenson Mgmt For For For 12 Elect Jim Walton Mgmt For For For 13 Elect S. Robson Walton Mgmt For For For 14 Elect Christopher Williams Mgmt For For For 15 Elect Linda Wolf Mgmt For For For 16 Ratification of Auditor Mgmt For For For 17 Amendment to the 2005 Stock Incentive Plan, Renamed the 2010 Stock Incentive Plan Mgmt For Against Against 18 ASDA Limited Sharesave Plan 2000 Mgmt For For For 19 Shareholder Proposal Regarding Adopting Sexual Orientation and Gender Identity Anti-Bias Policy ShrHldr Against Against For 20 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against For Against 21 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against For Against 22 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Against 23 Shareholder Proposal Regarding Controlled Atmosphere Killing ShrHldr Against Against For 24 Shareholder Proposal Regarding Lobbying Priorities Report ShrHldr Against Against For WellPoint, Inc. Ticker Security ID: Meeting Date Meeting Status WLP CUSIP94973V107 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Sheila Burke Mgmt For For For 2 Elect George Schaefer, Jr. Mgmt For For For 3 Elect Jackie Ward Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding Conversion to Nonprofit Status ShrHldr Against Against For 6 Shareholder Proposal Regarding Lobbying Contributions and Expenditure Report ShrHldr Against Against For 7 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against For Against 8 Shareholder Proposal Regarding Reincorporation ShrHldr Against Against For Fund Name : The Yacktman Fund Abercrombie & Fitch Co. Ticker Security ID: Meeting Date Meeting Status ANF CUSIP002896207 06/09/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Edward Limato Mgmt For Against Against 2 Elect Robert Rosholt Mgmt For For For 3 Elect Craig Stapleton Mgmt For Against Against 4 Elect Elizabeth Lee Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 2010 Long-Term Incentive Plan Mgmt For Against Against 7 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against Against For 8 Shareholder Proposal Regarding Declassification of the Board ShrHldr Against For Against 9 Shareholder Proposal Regarding Vendor Code of Conduct ShrHldr Against Against For American Express Company Ticker Security ID: Meeting Date Meeting Status AXP CUSIP025816109 04/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Daniel Akerson Mgmt For For For Elect Charlene Barshefsky Mgmt For Withhold Against Elect Ursula Burns Mgmt For For For Elect Kenneth Chenault Mgmt For For For Elect Peter Chernin Mgmt For Withhold Against Elect Jan Leschly Mgmt For Withhold Against Elect Richard Levin Mgmt For For For Elect Richard McGinn Mgmt For Withhold Against Elect Edward Miller Mgmt For Withhold Against Elect Steven Reinemund Mgmt For For For Elect Robert Walter Mgmt For Withhold Against Elect Ronald Williams Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For Against Against 4 Shareholder Proposal Regarding Cumulative Voting ShrHldr Against Against For 5 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Against 6 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against Against For Americredit Corp. Ticker Security ID: Meeting Date Meeting Status ACF CUSIP03060R101 10/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Daniel Berce Mgmt For For For Elect Bruce Berkowitz Mgmt For For For Elect Ian Cumming Mgmt For For For Elect James Greer Mgmt For For For 2 Amendment to the Senior Executive Bonus Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For Bank of America Corporation Ticker Security ID: Meeting Date Meeting Status BAC CUSIP060505104 02/23/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase of Authorized Common Stock Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Bank of America Corporation Ticker Security ID: Meeting Date Meeting Status BAC CUSIP060505104 04/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect SusanBies Mgmt For For For 2 Elect William Boardman Mgmt For For For 3 Elect Frank Bramble, Sr. Mgmt For For For 4 Elect Virgis Colbert Mgmt For Against Against 5 Elect Charles Gifford Mgmt For For For 6 Elect Charles Holliday, Jr. Mgmt For For For 7 Elect D. Paul Jones, Jr. Mgmt For For For 8 Elect Monica Lozano Mgmt For For For 9 Elect Thomas May Mgmt For For For 10 Elect Brian Moynihan Mgmt For For For 11 Elect Donald Powell Mgmt For For For 12 Elect Charles Rossotti Mgmt For Against Against 13 Elect Robert Scully Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Increase of Authorized Common Stock Mgmt For For For 16 Advisory Vote on Executive Compensation Mgmt For For For 17 Amendment to the 2003 Key Associate Stock Plan Mgmt For Against Against 18 Shareholder Proposal Regarding Disclosure of Prior Government Service ShrHldr Against Against For 19 Shareholder Proposal Regarding Non-Deductible Compensation ShrHldr Against Against For 20 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Against 21 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For 22 Shareholder Proposal Regarding CEO Succession Planning ShrHldr Against Against For 23 Shareholder Proposal Regarding Report OTC Derivative Trading ShrHldr Against Against For 24 Shareholder Proposal Regarding Recoupment of Unearned Bonuses (Clawback) ShrHldr Against Against For Bank of New York Mellon Corporation Ticker Security ID: Meeting Date Meeting Status BK CUSIP064058100 04/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ruth Bruch Mgmt For For For Elect Nicholas Donofrio Mgmt For For For Elect Gerald Hassell Mgmt For For For Elect Edmund Kelly Mgmt For For For Elect Robert Kelly Mgmt For For For Elect Richard Kogan Mgmt For For For Elect Michael Kowalski Mgmt For For For Elect John Luke, Jr. Mgmt For Withhold Against Elect Robert Mehrabian Mgmt For For For Elect Mark Nordenberg Mgmt For For For Elect Catherine Rein Mgmt For For For Elect William Richardson Mgmt For For For Elect Samuel Scott III Mgmt For For For Elect John Surma Mgmt For For For Elect Wesley von Schack Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For Against Against 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding Cumulative Voting ShrHldr Against For Against 5 Shareholder Proposal Regarding Restricting Executive Compensation ShrHldr Against Against For 6 Shareholder Proposal Regarding Shareholder Approval of Golden Parachutes ShrHldr Against For Against C. R. Bard, Inc. Ticker Security ID: Meeting Date Meeting Status BCR CUSIP067383109 04/21/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Theodore Martin Mgmt For For For Elect Anthony Welters Mgmt For For For Elect Tony White Mgmt For For For Elect David Barrett Mgmt For For For Elect John Kelly Mgmt For For For 2 Amendment to the 2003 Long Term Incentive Plan Mgmt For Against Against 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding Sustainability Report ShrHldr Against Against For Cardinal Health, Inc. Ticker Security ID: Meeting Date Meeting Status CAH CUSIP14149Y108 11/04/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Colleen Arnold Mgmt For For For 2 Elect George Barrett Mgmt For For For 3 Elect Glenn Britt Mgmt For For For 4 Elect Calvin Darden Mgmt For For For 5 Elect Bruce Downey Mgmt For For For 6 Elect John Finn Mgmt For For For 7 Elect Gregory Kenny Mgmt For For For 8 Elect Richard Notebaert Mgmt For For For 9 Elect David Raisbeck Mgmt For For For 10 Elect Jean Spaulding Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Amendment to the Management Incentive Plan Mgmt For For For 13 Shareholder Proposal Regarding Performance-Based Equity Compensation ShrHldr Against For Against 14 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against Colgate-Palmolive Company Ticker Security ID: Meeting Date Meeting Status CL CUSIP194162103 05/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Cahill Mgmt For For For 2 Elect Ian Cook Mgmt For For For 3 Elect Helene Gayle Mgmt For For For 4 Elect Ellen Hancock Mgmt For For For 5 Elect Joseph Jimenez Mgmt For For For 6 Elect David Johnson Mgmt For For For 7 Elect Richard Kogan Mgmt For For For 8 Elect Delano Lewis Mgmt For For For 9 Elect J. Pedro Reinhard Mgmt For For For 10 Elect Stephen Sadove Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For For For 13 Shareholder Proposal Regarding Reviewing Charitable Spending ShrHldr For Against Against 14 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr For Against Against Comcast Corporation Ticker Security ID: Meeting Date Meeting Status CMCSA CUSIP 20030N101 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect S. Decker Anstrom Mgmt For Withhold Against Elect Kenneth Bacon Mgmt For Withhold Against Elect Sheldon Bonovitz Mgmt For For For Elect Edward Breen Mgmt For For For Elect Julian Brodsky Mgmt For For For Elect Joseph Collins Mgmt For Withhold Against Elect J. Michael Cook Mgmt For For For Elect Gerald Hassell Mgmt For For For Elect Jeffrey Honickman Mgmt For For For Elect Brian Roberts Mgmt For For For Elect Ralph Roberts Mgmt For For For Elect Judith Rodin Mgmt For Withhold Against Elect Michael Sovern Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 2006 Cash Bonus Plan Mgmt For For For 4 Shareholder Proposal Regarding Cumulative Voting ShrHldr Against For Against 5 Shareholder Proposal Regarding CEO Succession Planning ShrHldr Against Against For 6 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against Conocophillips Ticker Security ID: Meeting Date Meeting Status COP CUSIP20825C104 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Armitage Mgmt For For For 2 Elect Richard Auchinleck Mgmt For For For 3 Elect James Copeland, Jr. Mgmt For For For 4 Elect Kenneth Duberstein Mgmt For For For 5 Elect Ruth Harkin Mgmt For For For 6 Elect Harold McGraw III Mgmt For For For 7 Elect James Mulva Mgmt For For For 8 Elect Robert Niblock Mgmt For For For 9 Elect Harald Norvik Mgmt For For For 10 Elect William Reilly Mgmt For For For 11 Elect Bobby Shackouls Mgmt For For For 12 Elect Victoria Tschinkel Mgmt For For For 13 Elect Kathryn Turner Mgmt For For For 14 Elect William Wade, Jr. Mgmt For For For 15 Ratification of Auditor Mgmt For Against Against 16 Shareholder Proposal Regarding Risk Management Report ShrHldr Against Against For 17 Shareholder Proposal Regarding Reporting and Reducing Greenhouse Gas Emissions ShrHldr Against Against For 18 Shareholder Proposal Regarding Report on Oil Sands Operations ShrHldr Against Against For 19 Shareholder Proposal Regarding Louisiana Wetlands ShrHldr Against Against For 20 Shareholder Proposal Regarding the Financial Risks of Climate Change ShrHldr Against Against For 21 Shareholder Proposal Regarding TRI Chemicals ShrHldr Against Against For 22 Shareholder Proposal Regarding Adopting Sexual Orientation and Gender Identity Anti-Bias Policy ShrHldr Against Against For 23 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against Against For Covidien Public Limited Company Ticker Security ID: Meeting Date Meeting Status COV CUSIPG2554F105 03/16/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Elect Craig Arnold Mgmt For For For 3 Elect Robert Brust Mgmt For For For 4 Elect John Connors, Jr. Mgmt For For For 5 Elect Christopher Coughlin Mgmt For For For 6 Elect Timothy Donahue Mgmt For For For 7 Elect Kathy Herbert Mgmt For For For 8 Elect Randall Hogan, III Mgmt For For For 9 Elect Richard Meelia Mgmt For For For 10 Elect Dennis Reilley Mgmt For For For 11 Elect Tadataka Yamada Mgmt For For For 12 Elect Joseph Zaccagnino Mgmt For For For 13 Appointment of Auditor and Authority to Set Fees Mgmt For For For 14 Authority to Repurchase Shares Mgmt For For For 15 Authority to Reissue Treasury Shares Mgmt For Against Against Dell Inc. Ticker Security ID: Meeting Date Meeting Status DELL CUSIP24702R101 07/17/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Breyer Mgmt For For For Elect Donald Carty Mgmt For For For Elect Michael Dell Mgmt For For For Elect William Gray, III Mgmt For For For Elect Sallie Krawcheck Mgmt For For For Elect Judy Lewent Mgmt For For For Elect Thomas Luce, III Mgmt For Withhold Against Elect Klaus Luft Mgmt For For For Elect Alex Mandl Mgmt For For For Elect Sam Nunn, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding Reimbursement of Solicitation Expenses ShrHldr Against For Against 4 Shareholder Proposal Regarding Simple Majority Vote ShrHldr Against For Against DISH NETWORK CORPORATION Ticker Security ID: Meeting Date Meeting Status DISH CUSIP25470M109 05/03/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James DeFranco Mgmt For For For Elect Cantey Ergen Mgmt For For For Elect Charles Ergen Mgmt For For For Elect StevenGoodbarn Mgmt For For For Elect Gary Howard Mgmt For For For Elect David Moskowitz Mgmt For For For Elect Tom Ortolf Mgmt For For For Elect Carl Vogel Mgmt For For For 2 Ratification of Auditor Mgmt For For For eBay Inc. Ticker Security ID: Meeting Date Meeting Status EBAY CUSIP278642103 04/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Moffett Mgmt For For For 2 Elect Richard Schlosberg, III Mgmt For For For 3 Elect Thomas Tierney Mgmt For For For 4 Amendment to the Incentive Plan Mgmt For For For 5 Amendment to the 2008 Equity Incentive Award Plan Mgmt For Against Against 6 Ratification of Auditor Mgmt For For For Hewlett-Packard Company Ticker Security ID: Meeting Date Meeting Status HPQ CUSIP428236103 03/17/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Marc Andreessen Mgmt For For For 2 Elect Lawrence Babbio Jr. Mgmt For For For 3 Elect Sari Baldauf Mgmt For For For 4 Elect Rajiv Gupta Mgmt For For For 5 Elect John Hammergren Mgmt For For For 6 Elect Mark Hurd Mgmt For For For 7 Elect Joel Hyatt Mgmt For For For 8 Elect John Joyce Mgmt For For For 9 Elect Robert Ryan Mgmt For For For 10 Elect Lucille Salhany Mgmt For Against Against 11 Elect G. Kennedy Thompson Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Amendment to the 2004 Stock Incentive Plan Mgmt For Against Against 14 Adopt Advisory Vote on Executive Compensation Mgmt For For For Johnson & Johnson Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP478160104 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Mary Coleman Mgmt For Against Against 2 Elect James Cullen Mgmt For For For 3 Elect Michael Johns Mgmt For Against Against 4 Elect Susan Lindquist Mgmt For For For 5 Elect Anne Mulcahy Mgmt For Against Against 6 Elect Leo Mullin Mgmt For For For 7 Elect William Perez Mgmt For Against Against 8 Elect Charles Prince Mgmt For Against Against 9 Elect David Satcher Mgmt For For For 10 Elect William Weldon Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding Advisory Vote on Executive Compensation (Say on Pay) ShrHldr Against For Against 13 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against Against For Lancaster Colony Corporation Ticker Security ID: Meeting Date Meeting Status LANC CUSIP513847103 11/16/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Bachmann Mgmt For For For Elect Neeli Bendapudi Mgmt For For For Elect John Boylan Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For LIBERTY MEDIA CORPORATION Ticker Security ID: Meeting Date Meeting Status LCAPA CUSIP53071M302 06/24/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Malone Mgmt For For For Elect Robert Bennett Mgmt For For For Elect M. Ian Gilchrist Mgmt For For For Elect Andrea Wong Mgmt For For For 2 2010 Incentive Plan Mgmt For Against Against 3 Ratification of Auditor Mgmt For For For Loews Corporation Ticker Security ID: Meeting Date Meeting Status L CUSIP540424108 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ann Berman Mgmt For For For 2 Elect Joseph Bower Mgmt For Against Against 3 Elect Charles Diker Mgmt For For For 4 Elect Jacob Frenkel Mgmt For For For 5 Elect Paul Fribourg Mgmt For For For 6 Elect Walter Harris Mgmt For For For 7 Elect Philip Laskawy Mgmt For Against Against 8 Elect Ken Miller Mgmt For For For 9 Elect Gloria Scott Mgmt For For For 10 Elect Andrew Tisch Mgmt For For For 11 Elect James Tisch Mgmt For For For 12 Elect Jonathan Tisch Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding Cumulative Voting ShrHldr Against Against For MGIC Investment Corporation Ticker Security ID: Meeting Date Meeting Status MTG CUSIP552848103 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect James Abbott Mgmt For For For 2 Elect Thomas Hagerty Mgmt For Against Against 3 Elect Michael Lehman Mgmt For For For 4 Approval of the Amended Shareholder Rights Plan Mgmt For Against Against 5 Ratification of Auditor Mgmt For For For Microsoft Corporation Ticker Security ID: Meeting Date Meeting Status MSFT CUSIP594918104 11/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect William Gates, III Mgmt For For For 2 Elect Steven Ballmer Mgmt For For For 3 Elect Dina Dublon Mgmt For For For 4 Elect Raymond Gilmartin Mgmt For For For 5 Elect Reed Hastings Mgmt For For For 6 Elect Maria Klawe Mgmt For For For 7 Elect David Marquardt Mgmt For For For 8 Elect Charles Noski Mgmt For For For 9 Elect Helmut Panke Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Restoration of Right to Call a Special Meeting Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For For For 13 Shareholder Proposal Regarding Adoption of Principles for Health Care Reform ShrHldr Against Against For 14 Shareholder Proposal Regarding Charitable Contributions ShrHldr Against Against For News Corporation Ticker Security ID: Meeting Date Meeting Status NWS CUSIP 65248E203 10/16/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Jose Maria Aznar Mgmt For For For 2 Elect Natalie Bancroft Mgmt For Abstain Against 3 Elect Peter Barnes Mgmt For For For 4 Elect Chase Carey Mgmt For For For 5 Elect Kenneth Cowley Mgmt For For For 6 Elect David DeVoe Mgmt For Abstain Against 7 Elect Viet Dinh Mgmt For Abstain Against 8 Elect Roderick Eddington Mgmt For Abstain Against 9 Elect Mark Hurd Mgmt For For For 10 Elect Andrew Knight Mgmt For Abstain Against 11 Elect James Murdoch Mgmt For For For 12 Elect K. Rupert Murdoch Mgmt For For For 13 Elect Lachlan Murdoch Mgmt For For For 14 Elect Thomas Perkins Mgmt For Abstain Against 15 Elect Arthur Siskind Mgmt For For For 16 Elect John Thornton Mgmt For Abstain Against 17 Ratification of Auditor Mgmt For For For PepsiCo, Inc. Ticker Security ID: Meeting Date Meeting Status PEP CUSIP713448108 05/05/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Shona Brown Mgmt For For For 2 Elect Ian Cook Mgmt For For For 3 Elect Dina Dublon Mgmt For For For 4 Elect Victor Dzau Mgmt For For For 5 Elect Ray Hunt Mgmt For For For 6 Elect Alberto Ibarguen Mgmt For For For 7 Elect Arthur Martinez Mgmt For For For 8 Elect Indra Nooyi Mgmt For For For 9 Elect Sharon Rockefeller Mgmt For For For 10 Elect James Schiro Mgmt For For For 11 Elect Lloyd Trotter Mgmt For For For 12 Elect Daniel Vasella Mgmt For Against Against 13 Ratification of Auditor Mgmt For For For 14 Amendment to the 2007 Long-Term Incentive Plan Mgmt For Against Against 15 Shareholder Proposal Regarding Reviewing Charitable Spending ShrHldr Against Against For 16 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Against 17 Shareholder Proposal Regarding Report on Public Policy Issues ShrHldr Against Against For Pfizer Inc. Ticker Security ID: Meeting Date Meeting Status PFE CUSIP717081103 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Dennis Ausiello Mgmt For For For 2 Elect Michael Brown Mgmt For For For 3 Elect M. Anthony Burns Mgmt For For For 4 Elect Robert Burt Mgmt For For For 5 Elect W. Don Cornwell Mgmt For For For 6 Elect Frances Fergusson Mgmt For For For 7 Elect William Gray, III Mgmt For For For 8 Elect Constance Horner Mgmt For For For 9 Elect James Kilts Mgmt For For For 10 Elect Jeffrey Kindler Mgmt For For For 11 Elect George Lorch Mgmt For For For 12 Elect John Mascotte Mgmt For For For 13 Elect Suzanne Nora Johnson Mgmt For For For 14 Elect Stephen Sanger Mgmt For For For 15 Elect William Steere, Jr. Mgmt For For For 16 Ratification of Auditor Mgmt For For For 17 Advisory Vote on Executive Compensation Mgmt For For For 18 Amendment to Bylaws Regarding the Right to Call a Special Meeting Mgmt For For For 19 Shareholder Proposal Regarding Stock Option Policy ShrHldr Against For Against Prestige Brands Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status PBH CUSIP74112D101 08/04/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mark Pettie Mgmt For For For Elect L. Dick Buell Mgmt For For For Elect John Byom Mgmt For For For Elect Gary Costley Mgmt For For For Elect Vincent Hemmer Mgmt For For For Elect Patrick Lonergan Mgmt For For For Elect Peter Mann Mgmt For For For 2 Ratification of Auditor Mgmt For For For Resource America, Inc. Ticker Security ID: Meeting Date Meeting Status REXI CUSIP761195205 03/08/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Bradley Mgmt For Withhold Against Elect Andrew Lubin Mgmt For Withhold Against 2 Transaction of Other Business Mgmt For Against Against Stryker Corporation Ticker Security ID: Meeting Date Meeting Status SYK CUSIP863667101 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Howard Cox, Jr. Mgmt For For For Elect Srikant Datar Mgmt For For For Elect Donald Engelman Mgmt For Withhold Against Elect Louis Francesconi Mgmt For Withhold Against Elect Howard Lance Mgmt For For For Elect Stephen MacMillan Mgmt For For For Elect William Parfet Mgmt For Withhold Against Elect Ronda Stryker Mgmt For For For 2 Ratification of Auditor Mgmt For For For The Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status TBBK CUSIP05969A105 05/10/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Betsy Cohen Mgmt For For For Elect Daniel Cohen Mgmt For For For Elect Walter Beach Mgmt For For For Elect Michael Bradley Mgmt For For For Elect Matthew Cohn Mgmt For For For Elect Leon Huff Mgmt For For For Elect William Lamb Mgmt For Withhold Against Elect Frank Mastrangelo Mgmt For For For Elect James McEntee, III Mgmt For Withhold Against Elect Linda Schaeffer Mgmt For Withhold Against Elect Joan Specter Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Ratification of Auditor Mgmt For For For The Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status TBBK CUSIP05969A105 07/29/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase of Authorized Common Stock Mgmt For For For The Coca-Cola Company Ticker Security ID: Meeting Date Meeting Status KO CUSIP191216100 04/21/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Herbert Allen Mgmt For Against Against 2 Elect Ronald Allen Mgmt For For For 3 Elect Cathleen Black Mgmt For For For 4 Elect Barry Diller Mgmt For Against Against 5 Elect Alexis Herman Mgmt For For For 6 Elect Muhtar Kent Mgmt For For For 7 Elect Donald Keough Mgmt For For For 8 Elect Maria Lagomasino Mgmt For For For 9 Elect Donald McHenry Mgmt For For For 10 Elect Sam Nunn Mgmt For For For 11 Elect James Robinson III Mgmt For For For 12 Elect Peter Ueberroth Mgmt For For For 13 Elect Jacob Wallenberg Mgmt For For For 14 Elect James Williams Mgmt For Against Against 15 Ratification of Auditor Mgmt For For For 16 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against For Against 17 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against 18 Shareholder Proposal Regarding Performance Based Restricted Equity Compensation ShrHldr Against Against For 19 Shareholder Proposal Regarding Report on Bisphenol-A ShrHldr Against Against For The Procter & Gamble Company Ticker Security ID: Meeting Date Meeting Status PG CUSIP742718109 10/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Kenneth Chenault Mgmt For For For 2 Elect Scott Cook Mgmt For Against Against 3 Elect Rajat Gupta Mgmt For For For 4 Elect Alan Lafley Mgmt For For For 5 Elect Charles Lee Mgmt For For For 6 Elect Lynn Martin Mgmt For For For 7 Elect Robert McDonald Mgmt For For For 8 Elect W. James McNerney, Jr. Mgmt For For For 9 Elect Johnathan Rodgers Mgmt For For For 10 Elect Ralph Snyderman Mgmt For For For 11 Elect Mary Agnes Wilderotter Mgmt For For For 12 Elect Patricia Woertz Mgmt For For For 13 Elect Ernesto Zedillo Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Amendments to Code of Regulations Mgmt For For For 16 2009 Stock and Incentive Compensation Plan Mgmt For Against Against 17 Shareholder Proposal Regarding Cumulative Voting ShrHldr Against For Against 18 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against For Against The Walt Disney Company Ticker Security ID: Meeting Date Meeting Status DIS CUSIP254687106 03/10/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Susan Arnold Mgmt For For For 2 Elect John Bryson Mgmt For For For 3 Elect John Chen Mgmt For For For 4 Elect Judith Estrin Mgmt For For For 5 Elect Robert Iger Mgmt For For For 6 Elect Steven Jobs Mgmt For For For 7 Elect Fred Langhammer Mgmt For Against Against 8 Elect Aylwin Lewis Mgmt For For For 9 Elect Monica Lozano Mgmt For For For 10 Elect Robert Matschullat Mgmt For For For 11 Elect John Pepper, Jr. Mgmt For For For 12 Elect Sheryl Sandberg Mgmt For For For 13 Elect Orin Smith Mgmt For Against Against 14 Ratification of Auditor Mgmt For For For 15 Amendment to the 2005 Stock Incentive Plan Mgmt For Against Against 16 Amendment to Supermajority Requirement Regarding Interested Person Transactions Mgmt For For For 17 Elimination of Supermajority Requirement for Bylaw Amendments Mgmt For For For 18 Amendment to the Certificate of Incorporation Regarding Tracking Stock Provisions Mgmt For For For 19 Amendment to the Certificate of Incorporation Regarding Classified Board Transition Provisions Mgmt For For For 20 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against For Against 21 Shareholder Proposal Regarding Ex-Gay Non-Discrimination Policy ShrHldr Against Against For Total System Services, Inc. Ticker Security ID: Meeting Date Meeting Status TSS CUSIP891906109 04/21/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Anthony Mgmt For For For 2 Elect Sidney Harris Mgmt For For For 3 Elect Mason Lampton Mgmt For For For 4 Elect John Turner Mgmt For For For 5 Elect M. Woods Mgmt For For For 6 Elect James Yancey Mgmt For Against Against 7 Elect Rebecca Yarbrough Mgmt For For For 8 Ratification of Auditor Mgmt For For For Tyco International Ltd. Ticker Security ID: Meeting Date Meeting Status TYC CUSIPH89128104 03/10/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Ratification of Board Acts Mgmt For For For Elect Edward Breen Mgmt For For For Elect Michael Daniels Mgmt For For For Elect Timothy Donahue Mgmt For For For Elect Brian Duperreault Mgmt For For For Elect Bruce Gordon Mgmt For For For Elect Rajiv Gupta Mgmt For For For Elect John Krol Mgmt For For For Elect Brendan O'Neill Mgmt For For For Elect William Stavropoulos Mgmt For For For Elect Sandra Wijnberg Mgmt For For For Elect R. David Yost Mgmt For For For 4 Appointment of Auditor Mgmt For For For 5 Appointment of Auditor Mgmt For For For 6 Appointment of Special Auditor Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Special Dividend/Reduction in Par Value Mgmt For For For 9 Adoption of Plurality Vote in Contested Elections Mgmt For For For 10 Transaction of Other Business Mgmt For Against Against U.S. Bancorp Ticker Security ID: Meeting Date Meeting Status USB CUSIP902973304 04/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Douglas Baker, Jr. Mgmt For For For 2 Elect Y. Marc Belton Mgmt For For For 3 Elect Victoria Buyniski Gluckman Mgmt For For For 4 Elect Arthur Collins, Jr. Mgmt For For For 5 Elect Richard Davis Mgmt For For For 6 Elect Joel Johnson Mgmt For For For 7 Elect Olivia Kirtley Mgmt For For For 8 Elect Jerry Levin Mgmt For For For 9 Elect David O'Maley Mgmt For For For 10 Elect O'Dell Owens Mgmt For For For 11 Elect Richard Reiten Mgmt For For For 12 Elect Craig Schnuck Mgmt For For For 13 Elect Patrick Stokes Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Amendment to the 2007 Stock Incentive Plan Mgmt For Against Against 16 Advisory Vote on Executive Compensation Mgmt For For For UnitedHealth Group Incorporated Ticker Security ID: Meeting Date Meeting Status UNH CUSIP91324P102 05/24/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect William Ballard, Jr. Mgmt For Against Against 2 Elect Richard Burke Mgmt For Against Against 3 Elect Robert Darretta Mgmt For For For 4 Elect Stephen Hemsley Mgmt For Against Against 5 Elect Michele Hooper Mgmt For For For 6 Elect Douglas Leatherdale Mgmt For Against Against 7 Elect Glenn Renwick Mgmt For For For 8 Elect Kenneth Shine Mgmt For For For 9 Elect Gail Wilensky Mgmt For Against Against 10 Ratification of Auditor Mgmt For Against Against 11 Shareholder Proposal Regarding Lobbying Contributions and Expenditure Report ShrHldr Against Against For 12 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For USG Corporation Ticker Security ID: Meeting Date Meeting Status USG CUSIP903293405 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Lawrence Crutcher Mgmt For Withhold Against Elect William Foote Mgmt For For For Elect Steven Leer Mgmt For Withhold Against Elect Judith Sprieser Mgmt For Withhold Against 2 Management Incentive Plan Mgmt For For For 3 Amendment to the Long-Term Incentive Plan Mgmt For Against Against 4 Ratification of Auditor Mgmt For For For VIACOM INC. Ticker Security ID: Meeting Date Meeting Status VIA CUSIP 92553P102 06/09/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect George Abrams Mgmt For For For Elect Philippe Dauman Mgmt For For For Elect Thomas Dooley Mgmt For Withhold Against Elect Alan Greenberg Mgmt For Withhold Against Elect Robert Kraft Mgmt For For For Elect Blythe McGarvie Mgmt For Withhold Against Elect Charles Phillips, Jr. Mgmt For For For Elect Shari Redstone Mgmt For For For Elect Sumner Redstone Mgmt For For For Elect Frederic Salerno Mgmt For Withhold Against Elect William Schwartz Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2006 Long-Term Management Incentive Plan Mgmt For Against Against 4 2011 Stock Option Plan for Outside Directors Mgmt For Against Against 5 2lan for Outside Directors Mgmt For Against Against Wal-Mart Stores, Inc. Ticker Security ID: Meeting Date Meeting Status WMT CUSIP931142103 06/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Aida Alvarez Mgmt For For For 2 Elect James Breyer Mgmt For For For 3 Elect M. Michele Burns Mgmt For For For 4 Elect James Cash, Jr. Mgmt For For For 5 Elect Roger Corbett Mgmt For For For 6 Elect Douglas Daft Mgmt For For For 7 Elect Michael Duke Mgmt For For For 8 Elect Gregory Penner Mgmt For For For 9 Elect Steven Reinemund Mgmt For For For 10 Elect H. Lee Scott, Jr. Mgmt For For For 11 Elect Arne Sorenson Mgmt For For For 12 Elect Jim Walton Mgmt For For For 13 Elect S. Robson Walton Mgmt For For For 14 Elect Christopher Williams Mgmt For For For 15 Elect Linda Wolf Mgmt For For For 16 Ratification of Auditor Mgmt For For For 17 Amendment to the 2005 Stock Incentive Plan, Renamed the 2010 Stock Incentive Plan Mgmt For Against Against 18 ASDA Limited Sharesave Plan 2000 Mgmt For For For 19 Shareholder Proposal Regarding Adopting Sexual Orientation and Gender Identity Anti-Bias Policy ShrHldr Against Against For 20 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against For Against 21 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against For Against 22 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Against 23 Shareholder Proposal Regarding Controlled Atmosphere Killing ShrHldr Against Against For 24 Shareholder Proposal Regarding Lobbying Priorities Report ShrHldr Against Against For WellPoint, Inc. Ticker Security ID: Meeting Date Meeting Status WLP CUSIP94973V107 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Sheila Burke Mgmt For For For 2 Elect George Schaefer, Jr. Mgmt For For For 3 Elect Jackie Ward Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding Conversion to Nonprofit Status ShrHldr Against Against For 6 Shareholder Proposal Regarding Lobbying Contributions and Expenditure Report ShrHldr Against Against For 7 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against For Against 8 Shareholder Proposal Regarding Reincorporation ShrHldr Against Against For Pursuant to the requirements of the Investment Company Act of 1940,the registrant has duly caused this report to be signed on its behalf by the undersigned,thereunto duly authorised. Registrant: The Yacktman Funds, Inc. By: /s/Donald A. Yacktman Name: Donald A. Yacktman Title: President Date: Aug 19 2010
